

117 SRES 299 IS: Commemorating the 50th anniversary of the National Center for Toxicological Research.
U.S. Senate
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 299IN THE SENATE OF THE UNITED STATESJuly 13, 2021Mr. Boozman (for himself and Mr. Cotton) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONCommemorating the 50th anniversary of the National Center for Toxicological Research.Whereas, in 1971, President Richard Nixon established the National Center for Toxicological Research (referred to in this preamble as the NCTR) in Jefferson, Arkansas, as part of the Food and Drug Administration (referred to in this preamble as the FDA)—(1)to provide scientific proof that United States consumers are protected from toxic chemicals, drugs, and other agents; and (2)when appropriate, to determine safe levels of substances in consumer goods;Whereas the FDA is responsible for—(1)regulating domestically produced and imported food, cosmetics, drugs, vaccines, blood, biologics, medical devices, radiation-emitting products, animal and veterinary products, and tobacco products; and(2)overseeing—(A)the safety of every life in the United States; and (B)more than $1,000,000,000,000 worth of consumer goods, which are estimated to include $466,000,000,000 in food sales, $275,000,000,000 in drug sales, $60,000,000,000 in cosmetic sales, and $18,000,000,000 in vitamin supplement sales;Whereas the NCTR is a research institution—(1)housed in more than 1,000,000 square feet of facilities, including 123 laboratories across 30 buildings, in Jefferson, Arkansas; (2)that has 680 employees who reside in 17 counties across the State of Arkansas; and(3)that contributes approximately $70,000,000 to the local, State, and national economies, including investments of approximately $10,000,000 annually via construction, maintenance, and renovation projects that stimulate the local economy;Whereas, in 2011, the FDA and the State of Arkansas composed a framework for a formal working relationship to foster stronger partnerships, leverage vital resources, and operate collaboratively to promote efficiency that has been continually renewed and supported by both parties;Whereas the NCTR has a long history of providing scientific advice and training to researchers in government, academia, and industry at local, State, national, and international levels, which is exemplified by—(1)training Ph.D. candidates and other researchers from universities in the State of Arkansas; (2)collaborating with university researchers throughout the State of Arkansas; and (3)providing millions of dollars in funding for university research throughout the State of Arkansas;Whereas the mutual benefits between the NCTR and the State of Arkansas can only continue if the NCTR remains robustly supported by the Federal Government;Whereas the benefits of the NCTR were heightened during the coronavirus disease 2019 (COVID–19) pandemic when the Director of the NCTR, Dr. William Slikker, worked with the State of Arkansas to rapidly provide critical COVID–19 testing equipment to the Arkansas Department of Health; andWhereas the NCTR will hold a 50th anniversary celebration on August 11, 2021, in Jefferson, Arkansas: Now, therefore, be it—That the Senate—(1)commemorates the 50th anniversary of the National Center for Toxicological Research; and(2)recognizes the significance of the contributions made by the National Center for Toxicological Research and its relationship with the State of Arkansas.